Citation Nr: 0719278	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Service connection for the cause of the veteran's death. 


REPRESENTATION

The appellant represented by:  Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1951 to October 1952.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  This 
case was later transferred to the RO in Providence, Rhode 
Island.  In June 2006, the Board remanded the claim for 
additional evidentiary development.

In May 2007, the Board received copies of the veteran's 
employment records from the Town of Brookline, Massachusetts.  
These records indicate he fell and twisted his right ankle in 
January 1963 and was disabled for 8 weeks.  This additional 
evidence was not reviewed or considered by the Agency of 
Original Jurisdiction (AOJ)/RO prior to issuing its most 
recent March 2007 supplemental statement of the case (SSOC).  
But because this evidence is not pertinent to the claim at 
hand, the Board does not have remand it to the AOJ/RO for 
initial consideration.  
See 38 C.F.R. § 20.1304(c) (2006).  



FINDINGS OF FACT

1.  In August 1967, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  

2.  Some of the additional evidence received since that 
August 1967 decision bears directly and substantially upon 
this claim, is not cumulative or redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

3.  The veteran died in October 1966; the immediate cause of 
death was cardio-respiratory failure; the autopsy report 
revealed that he had arthrosclerosis, coronary thrombosis, 
terminal passive venous congestion and pulmonary edema, and 
early congestive cirrhosis.  

4.  At the time of his death, service connection was in 
effect for gunshot wounds of the right arm, multiple 
penetrating wounds of the left thigh, left shoulder, left 
abdominal wall, left forearm, and right inguinal region, and 
an anxiety reaction; the total combined evaluation for his 
service-connected disabilities was 80 percent.  

5.  There is no competent evidence of a link between any of 
the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.



CONCLUSIONS OF LAW

1.  The RO's August 1967 decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The appellant was sent VCAA notice letters in July 2003 and 
June 2006.  The letters provided her with notice of the 
evidence necessary to support her claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The June 2006 letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.  The 
June 2006 letter also provided notice on the rating and 
effective date elements.

The Court has also held, with regard to a petition to reopen 
a finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the Board is reopening the 
previously denied claim.  There is, therefore, no need to 
provide further VCAA notice on this aspect of the claim.  

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a March 2007 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  
Copies of the death certificate and autopsy report were also 
submitted along with lay statements and copies of additional 
SMRs.  

The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA is not 
obligated to obtain an exam prior to reopening a previously 
denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  An examination 
is necessary when the record (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; and (C) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d).  In this 
case, there is no competent evidence that the veteran's 
causes of death may be related to service.  Under these 
circumstances, VA is not required to provide a VA medical 
opinion.   

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Reopening 

The appellant filed a claim for service connection for the 
cause of the veteran's death, which was denied by the RO in 
August 1967.  She did not appeal that decision.  Thus, it 
became final.  U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  This means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The regulation relating to new and material evidence was 
amended effective August 29, 2001.   The appellant filed a 
petition to reopen her claim in March 2000.  Therefore, the 
former version of 38 C.F.R. § 3.156(a) applies to the current 
appeal.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Prior to the RO's August 1967 decision, the evidence on 
record included the veteran's SMRs, a report of a May 1953 VA 
examination, an October 1963 interim summary of VA 
hospitalization for an appendectomy, an October 1966 death 
certificate, and an October 1966 report of autopsy.  The 
evidence showed that the veteran's death was caused by 
cardio-respiratory failure.  He had arthrosclerosis, terminal 
passive venous congestion and pulmonary edema, and early 
congestive cirrhosis.  The veteran was service-connected for 
residuals of gunshot wounds to the right arm, multiple 
penetrating wounds of the left thigh, multiple gunshot wounds 
of the left shoulder, left lateral abdominal wall, left 
forearm, right inguinal region, and an anxiety reaction.  At 
the time of his death, he was receiving a total combined 
rating of 80 percent.  The RO denied the appellant's claim 
because there was no evidence that the cause of the veteran's 
death was incurred in, or otherwise related to, his military 
service.  

The evidence received since the RO's August 1967 decision 
includes statements from the veteran's son and additional 
SMRs.  The veteran's son has argued that there was evidence 
of hypertension during military service, and that this 
ultimately led to his death.  In support of this contention, 
he submitted a copy of a January 1952 physical examination 
report from Chelsea Naval Hospital, which indicated the 
veteran's blood pressure was 130/90.  This blood pressure 
reading, as will be explained in greater detail below, 
supports the veteran's son's contentions.  This SMR was not 
previously of record and not considered by the RO when it 
made its August 1967 decision.  It also bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant of the evidence 
previously submitted.  By itself or in connection with 
evidence previously assembled it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim must be reopened.

Service Connection for the Cause of the Veteran's Death

Governing Statutes and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)-(3).  To be a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather is 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In terms of a DIC claim based on cause of death, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die). Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999). 

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Beck, supra (holding that, at well-
groundedness stage, Board may not weigh credibility of 
evidence submitted in support of claim); Elkins, 12 Vet.App. 
at 219 (citing Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995)).  Timberlake v. Gober, 96-`637 (U.S. Vet. App. Sept. 
15, 2000)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arteriosclerosis, heart 
disease, and hypertension, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Legal Analysis

As mentioned, the veteran's son has submitted several lay 
statements in support of the appellant's claim.  He argues 
the veteran died prematurely from heart disease and that 
there was no family history of heart disease or other 
significant risk factors.  Furthermore, he argues there is 
evidence the veteran developed hypertension during his 
military service, which ultimately led to the development of 
heart disease and his death.  Alternatively, he argues that 
the veteran was service connected for a nervous disorder and 
that this may have led to high blood pressure.  

In a June 2000 statement, the veteran's son reported that he 
had evidence that the veteran's blood pressure was 117/62 at 
the time of enlistment in March 1951; 130/90 when he was 
admitted to Chelsea Naval Hospital in January 1952; and 
144/90 while he was in Chelsea Naval Hospital in August 1952.  
The veteran's SMRs confirm the blood pressure reading at the 
time of enlistment in March 1951. The January 1952 physical 
examination report confirms the 130/90 reading.  For the sake 
of argument, the Board will concede the August 1952 reading 
was 144/90.  

Post service records indicate the veteran's blood pressure 
was 115/75 at a May 1953 VA examination and 120/80 when he 
was hospitalized for an appendectomy in October 1963.  There 
is no record of hypertension or heart disease prior to the 
veteran's death in October 1966.

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

According to the current version of 38 C.F.R. § 4.104, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1.  For purposes of § 4.104, the term hypertension 
means that the diastolic blood pressure (bottom number) is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means the systolic blood pressure (i.e., top 
number) is predominantly 160 mm or greater with a diastolic 
blood pressure less than 90 mm.  Id.

Although the evidence indicates the veteran had two diastolic 
blood pressure readings of 90 mm while hospitalized during 
service, blood pressure readings taken after service were 
within normal limits.  The in-service readings did not meet 
the pre-1997 definition of minimally compensable 
hypertension.  Because the veteran did not have elevated 
blood pressure in the decade after service as required by 
38 C.F.R. § 4.104, he did not meet the current definition of 
hypertension.  In other words, the evidence does not indicate 
his diastolic blood pressure was predominately 90 mm or 
greater such as to warrant a diagnosis of hypertension.  

The two elevated diastolic readings in service were not 
sufficient under 38 C.F.R. § 4.104 to identify the disease 
entity.  38 C.F.R. § 3.303(b).  There is no evidence of a 
continuity of symptomatology, and there is no competent 
opinion linking the causes of the veteran's death to service.

As already alluded to, competent medical evidence is required 
to establish a nexus between the veteran's death and his 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran's son is not qualified to 
provide a competent medical opinion linking the veteran's 
death to military service.  Id.  

At a September 2005 informal conference, the DRO explained to 
the veteran's son that a medical opinion was needed to 
support the claim.  The DRO agreed to leave the case open so 
that the veteran's son could have a private physician review 
the records and provide an opinion, but such an opinion was 
never submitted.  

For these reasons, the claim for service connection for the 
cause of the veteran's death must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the appellant's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


